Appeal from a supplemental decision of the Workmen’s Compen*795sation Board, filed July 20, 1977, which determined that claimants were not dependents of the deceased employee and, therefore, denied their claim for death benefits. By an amended decision of this court (Matter of Mennis v Arriendes Co., 56 AD2d 679) this case was remitted to the Workmen’s Compensation Board for additional findings in clarification of its prior decision denying death benefits to claimants. On remittal the board found, in support of its decision denying benefits, that the testimony of the decedent’s parents and brother concerning claimants’ dependency on decedent was not credible. A reading of the record reveals inconsistencies and contradictions in the testimony of these witnesses. The question of credibility is strictly within the province of the board and its determination on questions of fact and credibility may not be disturbed by this court (Matter of Carpenter v Ceramic Systems, 44 AD2d 348; Matter of Walker v Frouge Constr. Co., 24 AD2d 775; Matter of Giocastro v New York City Tr. Auth., 24 AD2d 679). Since substantial evidence supports the board’s determination, it must be affirmed (Matter of Maurer v Terminal Serv. Co., 46 AD2d 709). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.